          Case 3:19-cv-01533-VLB Document 8 Filed 10/01/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

__________________________________________
JAMES BERMAN, CHAPTER 7 TRUSTEE FOR :                       Case No. 3:19-cv-01533-VLB
THE SUBSTANTIVELY CONSOLIDATED             :
ESTATE OF MICHAEL S. GOLDBERG, LLC         :
AND MICHAEL S. GOLDBERG                    :
                                           :
            Plaintiff,                     :
                                           :
v.                                         :
                                           :
SCOTT A. LABONTE; SALLY A. LABONTE;        :
SCOTT A. LABONTE, TRUSTEE OF THE           :
SCOTT A. LABONTE REVOCABLE TRUST;          :
SALLY A. LABONTE, TRUSTEE OF THE           :
SCOTT A. LABONTE REVOCABLE TRUST;          :
SALLY A. LABONTE, TRUSTEE OF THE           :
SCOTT A. LABONTE DYNASTY TRUST;            :
ROLAND G. LABONTE; ROLAND G.               :
LABONTE, TRUSTEE OF THE SCOTT A.           :
LABONTE DYNASTY TRUST; ROLAND G.           :
LABONTE, TRUSTEE OF THE ROLAND G.          :
LABONTE REVOCABLE TRUST; MARILYN P. :
LABONTE; MARILYN P. LABONTE, TRUSTEE :
OF THE MARILYN P. LABONTE 2015             :
REVOCABLE TRUST; MARILYN P. LABONTE :
TRUSTEE OF THE MARILYN P. LABONTE          :
REVOCABLE TRUST; JOSEPH W. SPARVERI, :
JR.; JOSEPH W. SPARVERI, JR., TRUSTEE OF :
THE SCOTT A. LABONTE DYNASTY               :
TRUST; LAWRENCE J. MARKS;                  :
JULIANO & MARKS, LLC;                      :
PAUL L. BOURDEAU;                          :
and ROBERT A. LANDINO                      :
                                           :
            Defendants.                    :
__________________________________________:


                                 NOTICE OF APPEARANCE

To:    The Clerk of the Court

       PLEASE ENTER THE APPEARANCE of Aaron A. Romney, Zeisler & Zeisler, P.C.,

10 Middle Street, 15th Floor, Bridgeport, Connecticut 06604, who is admitted to practice in this
          Case 3:19-cv-01533-VLB Document 8 Filed 10/01/19 Page 2 of 3



Court, on behalf of the Plaintiff, James Berman, Chapter 7 Trustee for the Substantively

Consolidated Estate of Michael S. Goldberg and Michael S. Goldberg, LLC.

                                          THE PLAINTIFF
                                          JAMES BERMAN, CHAPTER 7 TRUSTEE FOR
                                          THE SUBSTANTIVELY CONSOLIDATED
                                          ESTATE OF MICHAEL S. GOLDBERG, LLC
                                          AND MICHAEL S. GOLDBERG,

                                      By / s / Aaron A. Romney
                                         Aaron A. Romney (ct28144)
                                         Zeisler & Zeisler, P.C.
                                         10 Middle Street
                                         15th Floor
                                         Bridgeport, CT 06604
                                         Tel. 203-368-4234
                                         Email: aromney@zeislaw.com
                                         His attorneys




                                             2
          Case 3:19-cv-01533-VLB Document 8 Filed 10/01/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I, Aaron A. Romney, hereby certify that on the 1st day of October, 2019, a copy of the

foregoing Notice of Appearance was filed electronically and notice of this filing will be sent by

e-mail to all parties by operation of the Court’s electronic filing system. Parties may access this

filing through the Court’s CM/ECF System.



                                              / s / Aaron A. Romney
                                              Aaron A. Romney




                                                 3
